HARRIS, Judge.
Harvey Bruce Roberts (Roberts) appeals the denial of his writ of Habeas Corpus. He claims that he was denied “vested” gain-time allowance provided by the 1978 gain-time statute after such statute was amended in 1983 reducing the amount of awardable gain-time. Even the 1983 amendment, however, provides more gain-time than was available to him under the statute in force at the time Roberts committed his offenses sometime prior to 1971.
Because we find that Waldrup v. Dugger, 562 So.2d 687 (Fla.1990), does not preclude the application of the 1983 change in the basic gain-time statute to inmates, such as appellant, who were convicted of crimes occurring prior to the effective date of the more lenient 1978 gain-time statute, and because we find that the record does not indicate that Roberts was treated any differently than similarly situated inmates, we affirm.
AFFIRMED.
W. SHARP and THOMPSON, JJ., concur.